DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 9, 11-22, 27-28 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-5, 9, 11-22, 27-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 28 recite “A film comprising a coating composition” of unreacted compounds such that it is unclear if the film is literally intended to include just the uncured coating composition (and thus a cured version of the coating would be outside of the claimed scope) or if Applicant intends to claim the cured product of the coating composition on a film.
Claims 11-13, 18, 19, 27 refer to “the coating composition of claim 1” and therefore are also vague for the same reasons explained above and because the dependency of these claims is unclear.
Claim 28 recites “a single ethylenically unsaturated compound” which is vague because it is unclear if Applicant intends to recite that there is at least one of these compounds in the composition via the comprising language, or if Applicant intends there to be only one type of compound, or if Applicant intends there to be only one molecule of the compound (i.e., a “single …compound”). 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-5, 9, 11-22, and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Servante et al. (U.S. 2002/0098340) in view of Tsubokura et al (WO 2008-139973, see U.S. 2011/0009516) in view of Hung et al. (U.S. 4,753,860) in view of Kodokoro (JP 2006-321047, see machine translation) in view of Tanaka et al. (U.S. 2003/0103129) in view of Kitada et al. (U.S. 2006/0217497) in view of Bell (WO 02/31016) in view of Ludwig et al. (U.S. 6,881,458).  
Regarding claims 1, 3-5, 9, 11-22, 27-28, Servante teaches a coating composition that may be used in a process to provide a printable film (with drying, [0033], as in claim 18) which may receive print/ink to become a printed film (as in claim 17), wherein the final product may be primerless (primer is optional, [0038] also see claim 7 of Servante show that the primer is only included in some embodiments of the invention), wherein the coating composition may be applied to a pretreated (e.g., corona, [0035]) oriented polypropylene substrate/facestock (as in claims 14-15, see claim 3 of Servante) as one or more surface layers (see abstract, with the “at least one face” disclosure meaning that both surfaces of the substrate may be coated with the composition to form first and second surface layers and with both surface layers being suitable for printing and adhesion because they are intended to receive and adhere ink, as in claim 11-13).  The coating composition may also be applied to only one side of the substrate and afterward the other side bearing a pressure sensitive adhesive and a release film (as in claims 16, 21) ([0045]).  The ink may be UV cured, as in claim 19 and 20, ([0046]-[0047]) and applied to a container as a label, as in claim 22 (see claim 15 of Servante).
Servante teaches that the composition discussed above may include an aqueous urethane binder and a co-miscible ethylenically unsaturated compound (which may be carboxylic acid functional) that is intended to retain some of its unsaturated groups for bonding (covalent) with the later applied ink (after drying as in claim 27, [0033]), at amounts that match the claimed ranges, as in claims 1, 4-5, and 9 ([0014]-[0030], also see claim 1 of Servante).  Servante also discloses a non-isocyanate crosslinker ([0029]-[0030]).  The above urethane binder may be a urethane acrylate (see claim 5 of Servante, in which case it would retain the unsaturated groups as part of the overall urethane polymer chain, e.g., as a pendant group or part of the backbone, as in present claim 1, with the urethane backbone having urethane linkages as claimed).  
The crosslinker is disclosed as crosslinking with the polymer ([0033]).  Servante does not disclose that the crosslinker also binds to the unsaturated compound (as in claim 1).
However, Tsubokura is also directed to ink receiving coatings and teaches that urethane oligomers with reactive double bonds and carboxyl groups may be used to improve printability on the ink-receiving layer (the same benefit desired by Servante) and also provide bleeding resistance, anti-tacking and water resistance (see abstract, [0079], [0081], [0082]).  Thus, it would have been obvious to have used a urethane oligomer from Tsubokura as the unsaturated compound called for in Servante because it is taught in Tusbokura as providing the desired functionality of Servante in the same application (improving ink printability on an ink receiving layer) and additionally improves bleeding resistance, anti-tacking and water resistance.  The urethane part of the urethane oligomer has the claimed urethane linkage.
In addition and as an alternative to Tsubokura, Hung is also directed to ink receiving coatings (col. 10, lines 40-45) and teaches that a combination of urethane acrylate compounds (a single acrylate urethane oligomer with a carboxylic group and a diacrylate urethane oligomer), may be used in the coating composition to provide ink adhesion as well as flexibility characteristics, aqueous alkaline developability, adhesion and surface hardness (col. 3, lines 30-35, col. 6, lines 1-15, col. 6, lines 30-40, col. 9, lines 45-60).  The above urethane diacrylate and urethane acrylate (with carboxylic group) would correspond to the unsaturated compounds in Servante and the urethane part of these compounds has the claimed urethane linkage.  Thus, it would have been obvious to have used the combination of urethane acrylate compounds in Hung as the unsaturated compounds called for in Servante because Hung teaches that they provide the desired functionality of Servante in the same application (improving ink printability on an ink receiving layer) as well as flexibility characteristics, aqueous alkaline developability, adhesion and surface hardness.
In addition and as an alternative to Tsubokura and Hung, Kodokoro is also directed to ink-receiving coatings and teaches that a combination of hydrophilic and hydrophobic (but still at least partially water soluble based on the disclosed solubility values) urethane acrylate oligomers provides an ink receptive coating with improved film strength, water resistance, crosslinked structure, adhesiveness, curing shrinkage, and scratch resistance ([0031]-[0035]).  The above hydrophilic urethane acrylate oligomer is made hydrophilic via polar groups, e.g., carboxylic acid groups, which improve its miscibility with water ([0025]).  The above hydrophobic urethane acrylate and hydrophilic urethane acrylate (with carboxylic group) would correspond to the unsaturated compounds in Servante and the urethane part of these compounds has the claimed urethane linkage.  Thus, it would have been obvious to have used the combination of hydrophobic and hydrophilic urethane acrylate oligomers in Kodokoro as the unsaturated compounds called for in Servante because Kodokoro teaches that they provide the desired functionality of Servante in the same application (improving ink printability on an ink receiving layer), as well as improved water solubility due to the polar groups, as well as film strength, water resistance, crosslinked structure, adhesiveness, curing shrinkage, and scratch resistance
Based on the above, the three alternatives (Tsubokura, Hung, or Kodokoro) each render obvious the composition of Servante having urethane acrylate oligomers having carboxylic groups (as the unsaturated compounds in Servante).
Regarding the claimed polymer, Servante already teaches that the crosslinker crosslinks with the polymer but does not disclose the type of crosslinkable groups in the polymer.  Tanaka is also directed to ink receptive coatings based on water dispersed polyurethanes (like Servante) and teaches that urethane polymers are made more water dispersible and also provide improved printability of the film when the urethane polymer includes 0.5-10wt% of hydrophilic groups, e.g., carboxylic groups (see abstract, [0029], [0034]-[0039]) which overlaps the claimed range of reactive functional groups (i.e., the carboxylic groups are crosslinkable with the crosslinker, as explained below).  Thus, it would have been obvious to have included such hydrophilic groups at the above amount from Tanaka in the urethane polymer of modified Servante in order to make the polymer water dispersible as desired in Servante and also in order to improve printability.
In addition and as an alternative to the above teachings of Tanaka, Kitada is also directed to ink receptive coatings based on water dispersed polyurethanes (like Servante) and teaches that urethane polymers may be incorporated into an aqueous mixture via the addition of hydrophilic groups (e.g., carboxyl groups) to improve water dispersability (see abstract, [0046]).  Thus, it would have been obvious to have included hydrophilic groups in the polymer of Servante in order to improve water dispersability of the polymer as taught by Kitada and it would have also been obvious to have adjusted the amount of hydrophilic groups in the polymer (including to values that overlap the claimed range) as an art recognized result effective variable that would have been obvious to adjust to optimize the degree of water dispersability (as taught by Kitada).
Based on the above, Tanaka and/or Kitada render obvious carboxylic functional water disperse polyurethane resins in Servante (with the urethane backbone having urethane linkages as claimed).
Regarding the crosslinking between the crosslinker, the polymer (having carboxylic groups), and the ethylenically unsaturated compound (having carboxylic groups), Servante teaches ammonium zirconium carbonate as the crosslinker but Servante does not disclose the claimed crosslinkers.
However, Bell is also directed to coated polyolefin (e.g., polypropylene) films that are intended to receive ink and are coated with a urethane/acrylate dispersion, like Servante, (see abstract, page 11-12) and teaches that suitable crosslinkers for such coatings include aziridine, carbodiimide and zirconium carbonate crosslinkers (page 4-6, like those taught in Servante) with carbodiimide crosslinkers being preferred because they act also as adhesion promoters with respect to the polypropylene substrate (i.e., bond with the substrate) and also crosslink the compounds in the coatings via the carboxy and hydroxyl groups therein.  Thus, it would have been obvious to have used the crosslinkers of Bell as the crosslinker called for in Servante in order to improve adhesion to the underlying polypropylene substrate and also simply because Bell teaches that such crosslinkers are suitable for the intended purpose called for in Servant (i.e., crosslinking the ink receiving urethane-based coating).  In addition to these crosslinkers explicitly forming the bonds recited in claim 1 (as explained above), these crosslinkers will also inherently form such bonds because the crosslinkers in Bell are described as forming such bonds in the present application (i.e., the present Applicant refers to the teachings of Bell for the present crosslinker ingredient).
The crosslinkers from Bell in modified Servante will also provide inherent bonds with the unsaturated groups in the urethane acrylate oligomers discussed above (via Tsubokura, Hung, or Kodokoro in modified Servante), in addition to the carboxylic acid groups discussed above from Bell, based on [0026] of the present PGPub which described such a reaction occurring between the present crosslinkers and unsaturated groups specifically.  That is, in addition to the carboxylic acid based crosslinking described above, the aziridine and carbodiimide crosslinkers from Bell would also form bonds with the unsaturated groups in the urethane acrylate oligomers because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  The amounts of the crosslinker in Servante (1-5wt%, [0030]) and the unsaturated compound (2-90wt%, [0028]) would inherently result in residual unsaturated groups are desired by Servante (based on stoichiometry when there is more of the unsaturated compounds than the crosslinker, as well as based on these being overlapping amounts compared to the amounts used in present application to leave residual unsaturated groups).
Additionally, as explained above, the polymer in Servante includes both unsaturated groups and carboxylic groups (from Tanaka and/or Kitada) and therefore the aziridine and carbodiimide crosslinkers from Bell would also form bonds with the unsaturated groups and carboxylic groups in the polymer because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  
Thus, the aziridine and carbodiimide crosslinkers from Bell provide an additional means to achieve crosslinking between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada.  
In addition and as an alternative to the teachings of Bell in modified Servante, Ludwig is also directed to ink receptive coatings based on polyurethane dispersions (see abstract, col. 3, lines 55-70) and teaches that a suitable type of crosslinker is aziridine to increase the outdoor durability and chemical resistance (col. 5, lines 30-45).  Thus, it would have been obvious to have used such a crosslinker in modified Servante as taught by Ludwig in order to increase outdoor durability and chemical resistance.  Such crosslinkers would still result in the coating of modified Servante inherently having the claimed bonds (as in claims 1) because this is the same type of crosslinker that produces such bonds in the present application.
The aziridine crosslinkers from Ludwig in modified Servante will also provide inherent bonds with the unsaturated groups in the urethane acrylate oligomers discussed above (via Tsubokura, Hung, or Kodokoro in modified Servante), in addition to the carboxylic acid groups discussed above, based on [0026] of the present PGPub which described such a reaction occurring between the present crosslinkers and unsaturated groups specifically.  That is, in addition to the carboxylic acid based crosslinking described above, the aziridine crosslinkers from Ludwig would also form bonds with the unsaturated groups in the urethane acrylate oligomers because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  The amounts of the crosslinker in Servante (1-5wt%, [0030]) and the unsaturated compound (2-90wt%, [0028]) would inherently result in residual unsaturated groups are desired by Servante (based on stoichiometry when there is more of the unsaturated compounds than the crosslinker, as well as based on these being overlapping amounts compared to the amounts used in present application to leave residual unsaturated groups).
Additionally, as explained above, the polymer in Servante includes both unsaturated groups and carboxylic groups (from Tanaka and/or Kitada) and therefore the aziridine crosslinkers from Ludwig would also form bonds with the unsaturated groups and carboxylic groups in the polymer because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  
Thus, the aziridine crosslinkers from Ludwig provide an additional means to achieve crosslinking between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada.  
The unsaturated compound discussed above (from Tsubokura, Hung, or Kodokoro in modified Servante) are each a single type of ethylenically unsaturated compound (not part of the polymer) which also fits the general teachings of Servante that calls for an ethylenically unsaturated compound separate from the polymer.

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the number of references indicates hindsight but is ignoring the motivation from the references themselves and also is inflating the number of references needed to rejection the claims because most of the references cited above are provided as alternatives to other references.
Applicant argues that the claims now preclude a primer in the film but seems to ignore that Servante already teaches this subject matter.  Servante is not limited to the examples.
Applicant argues there are unexpected results associated with the claimed subject matter by providing primerless adhesion via the claimed crosslinker.  This is not persuasive because the claims are not commensurate in scope based on the type and amount of ingredient claimed compared to the far narrower types and amounts of ingredients in the present examples/declaration, and also based on the scope of the substrate under the coating layer (which is unlimited in the claims and yet the examples do not establish primerless adhesion to all types of substrate material) and also because the Bell reference suggests that the claimed crosslinkers allow for improved adhesion to polypropylene (without a primer) such that this improved adhesion is not unexpected.  
Applicant also refers to sample 3 of the previous declaration as being outside the claimed scope because there is no unsaturation in the binder latex ingredient.  But the claims do not preclude unsaturation in the polymer and it appears that sample 3 is outside the claim scope because the Sartomer compound does not include a urethane bond.  While Sample 3 is outside the claimed scope, it appears that sample 14 is the only inventive example that is possibly comparative with samples 1-3 (there are still issues with sample 14, see below) because all the other inventive samples in the declaration include Bacote and acrylic acid, whereas samples 1-3 lack these compounds (and thus the Bacote and acrylic acid may be responsible for the change in properties).  Also, even looking at sample 14, this is different from samples 1-3 in that is has a urethane acrylate unsaturated compound as claimed but it also has the CX100 aziridine crosslinker such that it is unclear which claimed aspect is responsible for the improved properties (i.e., the unsaturated compound or the crosslinker).  This is relevant because the benefits of the crosslinker appear to be expected based on Bell as explained above.  
Applicant argues against Tsubokura on the grounds that the composition in that reference is “entirely different” from the composition in Servante.  “Entirely different” is used elsewhere in the remarks and in each instance seems to be a significant exaggeration because Applicant appears to consider any composition that is not exactly the same as Servante to be “entirely different” even if it has many similarities.  
For Tsubokura, Applicant argues that the initiator and water soluble monomer in Tsubokura make its teachings irrelevant to Servante.  However, the initiator in Tsubokura does not appear relevant to the motivation related to the unsaturated urethane compound (i.e., the benefits of the unsaturated urethane compound do not depend on the initiator, especially because the compound is still reacted in Servante even without a separate initiator).  Also, the water soluble monomer in Tsubokura would be similar to the ethylenically unsatured compound in Servante which is disclosed as being miscible with the water soluble polymer.  Applicant is also ignoring the significant similarities between Tsubokura and Servante in terms of the ink-receiving functionality and the use of unsaturated compounds, which are taught by Servante as improving ink adhesion, and are similarly taught by Tsubokura as improving printability ([0098]).
Applicant argues that Tsubokura only discloses that unsaturated compounds with a certain molecular weight prevent deterioration of certain properties, but the claims do not limit the molecular weight.
Applicant argues that Hung is for a solder mask and not a coating on a film but there is no evidence that a solder mask cannot be applied to a film, and this is irrelevant anyway because the composition in Hung is analogous to Servante and the present claims in terms of including a urethane polymer and a separate unsaturated compound (also urethane based) and in terms of receiving ink.  Based on the above, Hung is not “entirely different” than Servante.
Applicant argues that one would use the urethane acrylate polymer of Hung as the urethane acrylate polymer in Servante.  It is not clear what Applicant is basing this off of, and it was not the basis for the rejection, but it also does not appear to be precluded by the claims anyway because Hung still teaches a separate urethane acrylate oligomer (a separate unsaturated compound is also called for by Servante), and if the urethane acrylate polymer from Hung was used as the urethane acrylate polymer in Servante there would still only be the one urethane acrylate polymer and the one separate urethane acrylate oligomer.  It is further noted that the claims do not preclude multiple urethane acrylate unsaturated compounds because a composition may comprise a “single” compound and still include another compound (i.e., the claims do not recite “consisting of”).
Applicant argues that Hung does not disclose ink adhesion or primerless adhesion as benefits but this is not necessary because Hung provides its own motivation and the ink adhesion and lack of the need for a primer is already taught by Servante anyway.
Applicant argues that Kodokoro is “entirely different” from Servante but is ignoring the similarity arising from both coatings seeking to improve ink receivability and containing unsaturated compounds.  Applicant argues that the urethane oligomer is only used to promote affinity between the polymer and the monomer.  It is unclear what Applicant is basing this off of because there is no citation provided, but Applicant may be referring to the first embodiment of Kodokoro when the rejection is based on the second embodiment ([0031]-[0035]) wherein the second layer does not require the polyvinylpyrrolidone copolymer (assuming Applicant is referring to this copolymer in their remarks).  Even if this copolymer was present in the second layer, it is unclear why this would be precluded by the present claims or why this would make the combination with Servante non-obvious.  It is maintained that Kodokoro clearly teaches that a hydrophilic urethane acrylate oligomer “provide[s] ink acceptability” ([0034]) which is sufficient to motivate the use of that compound for the general unsaturated compound in Servante.  As explained above, the claims do not preclude multiple types of unsaturated compounds in the composition.
Applicant argues that Kodokoro teaches an adhesive/primer but this does not appear to be required in Kodokoro (Applicant provides no citation for their argument) and even if it was, Servante already teaches that primer is not required.
Applicant argues that Bell is “entirely different” from Servante but again simply ignores the significant similarities in terms of ink receptive coatings based on urethane and acrylate ingredients being used in both references.  It is maintained that it is piecemeal analysis to assert Bell does not teach urethane based unsaturated compounds and the unsaturated compounds in Bell are not “completely different” from the unsaturated compounds as claimed because both compounds contain unsaturated groups.
Even if Applicant’s remarks against Bell were ultimately persuasive, Applicant appears to have ignored Ludwig which could serve as an alternative to Bell in rendering obvious the claimed crosslinkers.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787